DREW, J.
h Shawn Fitzgerald Kennedy urges only one issue in this appeal. He attacks the constitutionality of La. R.S. 14:95.11 as being contrary to Const. Art. I, § 11, which was amended in 2012.2 Defendant’s challenge to the statute, however, is not properly before us.
The issue was not pled or litigated in the trial court, violating clear precedent. See State v. Hatton, 2007-2377 (La.7/1/08), 985 So.2d 709, and Vallo v. Gayle Oil Co., Inc., 94-1238 (La.11/30/94), 646 So.2d 859.3
In addition, the Louisiana Attorney General has never been served and has not yet participated in any way. See La. R.S. 13:4448; La. R.S. 49:257(0; La. C.C.P. art. 1880.
We must remand this case to the trial court for further proceedings.
DECREE
REMANDED.

. Possession of firearm or carrying concealed weapon by a person convicted of certain felonies


. The Louisiana Supreme Court is considering this same issue in the pending writ applications of State v. Taylor, 2014-0209, and State v. Eberhardt, 2013-2306.


.See also, State in Interest of D.W., 13-114 (La.App. 5 Cir. 9/18/13), 125 So.3d 1180, writ denied, 2013-2478 (La.4/4/14), 135 So.3d 639, 2014 WL 1423628.